Exhibit 10.4

Warrant Issued to Tejas Securities

 

THIS WARRANT CERTIFICATE AND THE UNDERLYING SHARES OF COMMON STOCK REPRESENTED
BY THIS WARRANT CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED AND MAY NOT BE OFFERED OR SOLD IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, REGISTRATION UNDER SAID ACT.

December 19, 2005

WILSON HOLDINGS, INC.

COMMON STOCK PURCHASE WARRANT

Number of Shares: 750,000
(subject to adjustment)

This Warrant (the “Warrant”) issued by Wilson Holdings, Inc., a Nevada
corporation (formerly known as Cole Computer Corporation) (the “Company”) is the
warrant referred to in, and is issued pursuant to, that certain Engagement
Letter dated November 9, 2005 by and between the Company and Tejas Securities
Group, Inc., as amended.

This Warrant certifies that, for cash in the amount of $100, which shall
constitute good and valuable consideration, the Company grants to Tejas
Securities Group, Inc. (including any successors or assigns, the “Holder”), the
right to subscribe for and purchase from the Company, at any time on or prior to
the Expiration Date (as defined herein), 750,000 shares of Common Stock (such
shares and/or any other securities that may be deliverable on exercise hereof,
the “Warrant Shares”), at the Exercise Price (as defined herein), all subject to
the terms, conditions and adjustments herein set forth. The number of Warrant
Shares and the Exercise Price are subject to adjustment as provided in Section
3. This Warrant is issued subject to the following terms and conditions:

1.             Definitions. As used in this Warrant, the following terms shall
have the respective meanings set forth below or elsewhere in this Warrant as
referred to below:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this Warrant, “control,”
when used with respect to any specified Person means the power to direct or
cause the direction of the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

“Business day” (whether such term is capitalized or not) means any day except
Saturday, Sunday and any day which shall be a federal legal holiday or a day on
which banking institutions in the State of New York or the State of Texas are
authorized or required by law or other governmental action to close.

 

--------------------------------------------------------------------------------

“Common Stock” means the common stock, $0.001 par value per share, of the
Company (including any securities into which or for which such shares may be
exchanged for, or converted into, pursuant to any stock dividend, stock split,
stock combination, recapitalization, reclassification, reorganization or other
similar event).

“Company” has the meaning set forth in the preamble hereof.

“Exercise Price” means $2.00 per share of Common Stock, as such amount may be
adjusted from time to time pursuant to Section 3 hereof.

“Expiration Date” means December 19, 2015.

“Fair Market Value” shall mean on any date (i) if the Common Stock is quoted on
Nasdaq or listed on a national securities exchange, then the last reported sale
price per share of Common Stock on Nasdaq or any national securities exchange in
which such Common Stock is quoted or listed, as the case may be, on such date
or, if no such sale price is reported on such date, such price on the next
preceding business day in which such price was reported, (ii) if the Common
Stock is actively traded over-the-counter, then the last sales price quoted, if
determinable, or, if not determinable, the average of the closing bid and asked
prices quoted on the OTCBB (or similar system) on such date or (iii) if such
Common Stock is not traded, quoted or listed on Nasdaq or any national
securities exchange or the over-the-counter market, then the fair market value
of a share of Common Stock, as determined in good faith by the Board of
Directors of the Company.

“Holder” has the meaning set forth in the preamble of hereof.

“Majority Holders” means the holders of more than 50% of the aggregate number of
Warrant Shares issuable upon the exercise of (a) this Warrant and (b) any
warrants issued upon the transfer of portions of this Warrant by the Holder to
other holders.

“OTCBB” means the OTC Bulletin Board.

“Person” (whether or not capitalized) means an individual, entity, partnership,
limited liability company, corporation, association, trust, joint venture,
unincorporated organization, and any government, governmental department or
agency or political subdivision thereof.

“SEC” means the United States Securities and Exchange Commission.

“Securities Purchase Agreement” means that certain Securities Purchase
Agreement, dated as of the date hereof, as it may be amended from time to time,
by and among the Company and the Purchasers (as such term is defined therein).

 

2.

Exercise of Warrant.


                                2.1   Exercise Period.          On the terms and
subject to the conditions contained herein, the Holder may exercise this Warrant
at any time and from time to time on any Business Day starting on the date
hereof and ending at 5:00 p.m., Eastern Time, on the Expiration Date. The
Expiration Date shall be extended for any period that the registration statement
contemplated in Section 4 fails to remain effective.
 

2
 

--------------------------------------------------------------------------------

 

2.2

Method of Exercise; Payment.

(a)           Cash Exercise. Subject to all of the terms and conditions hereof,
this Warrant may be exercised, in whole or in part, at any time and from time to
time during the period commencing on the date hereof and ending at 5:00 p.m.,
Eastern Time, on the Expiration Date, by surrender of this Warrant to the
Company at its principal office, accompanied by a subscription substantially in
the form attached hereto, executed by the Holder and accompanied by (a) wire
transfer of immediately available funds or (b) certified or official bank check
payable to the order of the Company, in each case in the amount obtained by
multiplying (i) the number of Warrant Shares for which the Warrant is being
exercised, as designated in such subscription, by (ii) the Exercise Price.
Thereupon, the Holder shall be entitled to receive the number of duly
authorized, validly issued, fully paid and nonassessable Warrant Shares
determined as provided for herein.

(b)           Cashless Exercise/Conversion. Subject to all of the terms and
conditions hereof, the Holder shall have the right to convert this Warrant, in
whole or in part, at any time and from time to time during the period commencing
on the date hereof and ending at 5:00 p.m., Eastern Time, on the Expiration
Date, by surrender of this Warrant to the Company at its principal office,
accompanied by a conversion notice substantially in the form attached hereto,
executed by the Holder. Thereupon, the Holder shall be entitled to receive a
number of duly authorized, validly issued, fully paid and nonassessable Warrant
Shares equal to:

(i)            (A)(x) the number of Warrant Shares (subject to adjustment as
provided in Section 3 hereof) which such Holder would be entitled to receive
upon exercise of such Warrant for the number of Warrant Shares designated in
such conversion notice (without giving effect to any adjustment thereof pursuant
to this subsection), multiplied by (y) the Fair Market Value of each such
Warrant Share so receivable upon such exercise

minus

(B)(x) the number of Warrant Shares subject to adjustment as provided in Section
3 hereof which such Holder would be entitled to receive upon exercise of such
Warrant for the number of Warrant Shares designated in such conversion notice
(without giving effect to any adjustment thereof pursuant to this subsection),
multiplied by (y) the Exercise Price

divided by

 

(ii)

the Fair Market Value per Warrant Share.

 

3
 

--------------------------------------------------------------------------------

2.3           Delivery of Stock Certificates on Exercise. As soon as practicable
after the exercise of this Warrant, and in any event within three (3) business
days thereafter, the Company, at its expense, and in accordance with applicable
securities laws, will cause to be issued in the name of and delivered to the
Holder, or as the Holder may direct (subject in all cases, to the provisions of
Section 8 hereof), a certificate or certificates for the number of Warrant
Shares purchased by the Holder on such exercise, plus, in lieu of any fractional
share to which the Holder would otherwise be entitled, cash equal to such
fraction multiplied by the Fair Market Value.

2.4           Warrant Shares To Be Fully Paid and Nonassessable. All Warrant
Shares issued upon the exercise of this Warrant shall be duly authorized,
validly issued, fully paid and nonassessable, free of all liens, taxes, charges
and other encumbrances or restrictions on sale (other than those set forth
herein).

2.5           Issuance of New Warrants; Company Acknowledgment. Upon any partial
exercise of this Warrant, the Company, at its expense, will forthwith and, in
any event within three (3) business days, issue and deliver to the Holder a new
warrant or warrants of like tenor, registered in the name of the Holder,
exercisable, in the aggregate, for the balance of the Warrant Shares. Moreover,
the Company shall, at the time of any exercise of this Warrant, upon the request
of the Holder, acknowledge in writing its continuing obligation to afford to the
Holder any rights to which the Holder shall continue to be entitled after such
exercise in accordance with the provisions of this Warrant; provided, however,
that if the Holder shall fail to make any such request, such failure shall not
affect the continuing obligation of the Company to afford to the Holder any such
rights.

2.6           Payment of Taxes and Expenses. The Company shall pay any
recording, filing, stamp or similar tax which may be payable in respect of any
transfer involved in the issuance of, and the preparation and delivery of
certificates (if applicable) representing, (i) any Warrant Shares purchased upon
exercise of this Warrant and/or (ii) new or replacement warrants in the Holder’s
name or the name of any transferee of all or any portion of this Warrant.

2.7          Cooperation with Filings. The Company shall assist and cooperate
with any Holder required to make any governmental or regulatory filings or
obtain any governmental or regulatory approvals prior to or in connection with
any exercise of this Warrant (including, without limitation, making any filings
required to be made by the Company).

2.8          Conditions. Notwithstanding any other provision of this Warrant, if
the exercise of all or any portion of this Warrant is to be made in connection
with a registered public offering, a sale of the Company or any other
transaction or event, such exercise may, at the election of the Holder, be
conditioned upon consummation of such transaction or event in which case such
exercise shall not be deemed effective until the consummation of such
transaction or event.

3.             Adjustment of Exercise Price and Warrant Shares. The Exercise
Price and the number of Warrant Shares shall be subject to adjustment from time
to time upon the happening of certain events as described in this Section 3.


4

 

--------------------------------------------------------------------------------

3.1           Subdivision or Combination of Stock. If at any time or from time
to time after the date hereof, the Company shall subdivide (by way of stock
dividend, stock split or otherwise) its outstanding shares of Common Stock, the
Exercise Price in effect immediately prior to such subdivision shall be reduced
proportionately and the number of Warrant Shares (calculated to the nearest
whole share) shall be increased proportionately, and conversely, in the event
the outstanding shares of Common Stock shall be combined (whether by stock
combination, reverse stock split or otherwise) into a smaller number of shares,
the Exercise Price in effect immediately prior to such combination shall be
increased proportionately and the number of Warrant Shares (calculated to the
nearest whole share) shall be decreased proportionately. The Exercise Price and
the number of Warrant Shares, as so adjusted, shall be readjusted in the same
manner upon the happening of any successive event or events described in this
Section 3.1.

 

3.2

Adjustments

(a)           Adjustment for Stock Dividends. If at any time after the date
hereof, the Company shall declare a dividend or make any other distribution upon
any class or series of stock of the Company payable in shares of Common Stock,
the Exercise Price in effect immediately prior to such declaration or
distribution shall be reduced proportionately and the number of Warrant Shares
(calculated to the nearest whole share) shall be increased proportionately, to
reflect the issuance of any shares of Common Stock, issuable in payment of such
dividend or distribution. The Exercise Price and the number of Warrant Shares,
as so adjusted, shall be readjusted in the same manner upon the happening of any
successive event or events described in this Section 3.2.

(b)           Adjustments for Other Dividends and Distributions. In the event
the Company at any time or from time to time after the date hereof shall make or
issue, or fix a record date for the determination of holders of Common Stock
entitled to receive, a dividend or other distribution payable in securities of
the Company (other than shares of Common Stock) or in cash or other property,
then and in each such event provision shall be made so that the Holder shall
receive upon exercise hereof, in addition to the number of shares of Common
Stock issuable hereunder, the kind and amount of securities of the Company
and/or cash and other property which the Holder would have been entitled to
receive had this Warrant been exercised into Common Stock on the date of such
event and had the Holder thereafter, during the period from the date of such
event to and including the exercise date, retained any such securities
receivable, giving application to all adjustments called for during such period
under this Section 3 with respect to the rights of the Holder.

 

5
 

--------------------------------------------------------------------------------

3.3           Adjustments for Reclassifications. If the Common Stock issuable
upon the conversion of this Warrant shall be changed into the same or a
different number of shares of any class(es) or series of stock and/or the right
to receive property, whether by reclassification or otherwise (other than an
adjustment under Sections 3.1 and 3.2 or a merger, consolidation, or sale of
assets provided for under Section 3.4), then and in each such event, the Holder
hereof shall have the right thereafter to convert each Warrant Share into the
kind and amount of shares of stock and other securities and property receivable
upon such reclassification, or other change by holders of the number of shares
of Common Stock into which such Warrant Shares would have been convertible
immediately prior to such reclassification or change, all subject to successive
adjustments thereafter from time to time pursuant to and in accordance with, the
provisions of this Section 3.

3.4           Adjustments for Merger or Consolidation. In the event that, at any
time or from time to time after the date hereof, the Company shall (a) effect a
reorganization, (b) consolidate with or merge into any other Person, or (c) sell
or transfer all or substantially all of its properties or assets or more than
50% of the voting capital stock of the Company (whether issued and outstanding,
newly issued, from treasury, or any combination thereof) to any other person
under any plan or arrangement contemplating the consolidation or merger, sale or
transfer, or dissolution of the Company (each, a “Merger Transaction”), then, in
each such case, the Holder, upon the exercise of this Warrant as provided in
Section 2.2(a) or the conversion of this warrant as provided in Section 2.2(b)
hereof at any time or from time to time after the consummation of such
reorganization, consolidation, merger or sale or the effective date of such
dissolution, as the case may be, shall receive, in lieu of the Warrant Shares
issuable on such exercise immediately prior to such consummation or such
effective date, as the case may be, the stock and property (including cash) to
which the Holder would have been entitled upon the consummation of such
consolidation or merger, or sale or transfer, or in connection with such
dissolution, as the case may be, if the Holder had so exercised this Warrant
immediately prior thereto (assuming the payment by the Holder of the Exercise
Price therefor as required hereby in a form permitted hereby, which payment
shall be included in the assets of the Company for the purposes of determining
the amount available for distribution), all subject to successive adjustments
thereafter from time to time pursuant to, and in accordance with, the provisions
of this Section 3. The Company shall not effect any such reorganization,
consolidation, merger, sale or transfer unless, prior to the consummation
thereof, the successor entity (if other than the Company) resulting from the
consolidation or merger or the entity purchasing such assets assumes by written
instrument the obligation to deliver to each holder of Warrants such shares of
stock, securities or assets as, in accordance with the foregoing provisions,
such holder may be entitled to acquire; provided, that any assumption shall not
relieve the Company of its obligations hereunder.

3.5          Continuation of Terms. Upon any reorganization, consolidation,
merger or transfer (and any dissolution following any such transfer) referred to
in this Section 3, this Warrant shall continue in full force and effect and the
terms hereof shall be applicable to the shares of Common Stock and other
securities and property receivable upon the exercise of this Warrant after the
consummation of such reorganization, consolidation or merger or the effective
date of dissolution following any such transfer, as the case may be, and shall
be binding upon the issuer of any such Common Stock or other securities,
including, in the case of any such transfer, the Person acquiring all or
substantially all of the properties or assets or more than 50% of the voting
capital stock of the Company (whether issued and outstanding, newly issued or
from treasury or any combination thereof), whether or not such Person shall have
expressly assumed the terms of this Warrant.

3.6           Minimum Adjustment of Exercise Price. If the amount of any
adjustment of the Exercise Price required pursuant to this Section 3 would be
less than one-tenth (1/10) of one percent (1%) of the Exercise Price in effect
at the time such adjustment is otherwise so required to be made, such amount
shall be carried forward and adjustment with respect thereto made at the time of
and together with any subsequent adjustment which, together with such amount and
any other amount or amounts so carried forward, shall aggregate at least one
tenth (1/10) of one percent (1%) of such Exercise Price.

 

6

 

--------------------------------------------------------------------------------

3.7          Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment of the Exercise Price and number of Warrant Shares
pursuant to this Section 3, this Warrant shall, without any action on the part
of the Holder, be adjusted in accordance with this Section 3, and the Company,
at its expense, promptly shall compute such adjustment or readjustment in
accordance with the terms hereof and prepare and furnish to the Holder a
certificate setting forth such adjustment or readjustment, showing in detail the
facts upon which such adjustment or readjustment is based. The Company will
forthwith send a copy of each such certificate to the Holder in accordance with
Section 9.4 below.

4.            Registration Rights. Upon the written request of the Majority
Holders, the Company shall use commercially reasonable efforts to, within 60
days, file a registration statement registering the Common Stock issuable on
exercise of this Warrant, and shall use commercially reasonable efforts to cause
such registration statement to remain effective until the earliest to occur of
(i) the date after which all of the Warrant Shares registered thereunder shall
have been sold, (ii) the second (2nd) anniversary of the effective date of the
registration statement and (iii) the date on which the Holder may sell all
Warrant Shares then held by the Holder without restriction under Rule 144(k) of
the Securities Act of 1933, as amended (the “Securities Act”). After the
expiration of the second anniversary of the date of this Warrant, the Company
shall provide instructions to its transfer agents that certificates representing
the Warrant Shares shall be issued without a legend if such Warrant Shares are
to be issued pursuant to a net cashless exercise/conversion pursuant to Section
2.2 hereof; provided that the Holder is not, and represents that it is not, then
an “affiliate” of the Company as such term is defined under Rule 144.

5.             Notices of Record Date. Upon (a) any establishment by the Company
of a record date of the holders of any class of securities for the purpose of
determining the holders thereof who are entitled to receive any dividend or
other distribution, or right or option to acquire securities of the Company, or
any other right, or (b) any capital reorganization, reclassification,
recapitalization, merger or consolidation of the Company with or into any other
Person, any transfer of all or substantially all the assets of the Company, or
any voluntary or involuntary dissolution, liquidation or winding up of the
Company, or the sale, in a single transaction, of a majority of the Company’s
voting stock (whether newly issued, or from treasury, or previously issued and
then outstanding, or any combination thereof), the Company shall mail to the
Holder at least ten (10) business days, or such longer period as may be required
by law, prior to the record date specified therein and at least ten (10)
business days prior to the date specified in clause (ii) or (iii) hereof, a
notice specifying (i) the date established as the record date for the purpose of
such dividend, distribution, option or right and a description of such dividend,
distribution, option or right, (ii) the date on which any such reorganization,
reclassification, transfer, consolidation, merger, dissolution, liquidation or
winding up, or sale is expected to become effective and (iii) the date, if any,
fixed as to when the holders of record of Common Stock shall be entitled to
exchange their shares of Common Stock for securities or other property
deliverable upon such reorganization, reclassification, transfer, consolidation,
merger, dissolution, liquidation or winding up. Nothing herein shall prohibit
the Holder from exercising this Warrant during the ten (10) business day period
commencing on the date of such notice.

 

7

 

--------------------------------------------------------------------------------

6.            Exchange of Warrant. Subject to the provisions of Section 7 hereof
(if and to the extent applicable), this Warrant shall be exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for new
warrants of like tenor, each registered in the name of the Holder or, subject to
compliance with applicable federal and state securities laws, in the name of
such other Persons as the Holder may direct (upon payment by the Holder of any
applicable transfer taxes). Each of such new warrants shall be exercisable for
such number of Warrant Shares as the Holder shall direct, provided that all of
such new warrants shall represent, in the aggregate, the right to purchase the
same number of Warrant Shares and cash, securities or other property, if any,
which may be purchased by the Holder upon exercise of this Warrant at the time
of its surrender.

 

7.

Transfer Provisions, etc.

 

 

7.1

Restrictions on Transfer.

(a)           Restrictions. The Holder, by its acceptance of this Warrant,
agrees to be bound by the provisions of this Section 7.1 and acknowledges and
confirms that this Warrant and any Warrant Shares issued upon exercise of this
Warrant have not been registered under the Securities Act or any applicable
state securities laws, and may not be sold or transferred except in compliance
with and subject to the Securities Act and such state securities laws. Unless
and until this Warrant and such Warrant Shares have been registered under the
Securities Act and such state securities laws, the Company may require, as a
condition to effecting any sale or transfer of this Warrant or such Warrant
Shares on the books of the Company, an opinion of counsel reasonably
satisfactory to the Company to the effect that an exemption from registration
under the Securities Act and such state securities laws is available for the
proposed transfer or assignment or a certification reasonably satisfactory to
the counsel of the Company in its professional determination from the transferee
that it is an “accredited investor” as defined under the Securities Act and
regulations promulgated thereunder. Any purported sale or transfer of this
Warrant and/or such Warrant Shares shall be null and void unless made in
compliance with the conditions set forth in this Section 7.1. Except as
otherwise provided in Section 7.1(b), (a) this Warrant and any warrant of the
Company issued in exchange of or replacement for this Warrant shall be stamped
or otherwise imprinted with a legend in substantially the form set forth on the
cover of this Warrant, (b) each certificate for Warrant Shares issued upon the
exercise of this Warrant and each certificate issued upon the transfer of any
such Warrant Shares shall be stamped or otherwise imprinted with a legend
substantially to the same effect.

8

 

--------------------------------------------------------------------------------

(b)        Termination of Restrictions. The restrictions imposed by Section
7.1(a) upon the transferability of this Warrant and the Warrant Shares shall
terminate: (a) when and so long as this Warrant or any such Warrant Shares shall
have been effectively registered under the Securities Act and transferred in
compliance therewith; or (b) when the Company shall have received an opinion of
counsel reasonably satisfactory to it that this Warrant or such Warrant Shares
may be transferred without registration thereof under the Securities Act;
provided, however, that if the Warrant or the Warrant Shares have been held
(both legally and beneficially) by the Holder for at least one (1) year and is
proposed to be sold in compliance with Rule 144 under the Securities Act, no
such opinion of counsel shall be required. Whenever the legend requirements
imposed by Section 7.1(a) shall terminate as to this Warrant or the Warrant
Shares, the Holder of this Warrant or any Warrant Shares shall be entitled to
receive from the Company, upon request, at the Company’s expense, a new warrant
or a new certificate representing the Warrant Shares, as the case may be, not
bearing the restrictive legend described in Section 7.1(a).

(c)   Compliance with Securities Laws. The Holder, by acceptance hereof,
represents to the Company that this Warrant and any Warrant Shares purchased
upon exercise of this Warrant are being acquired solely for the Holder’s own
account and not as a nominee for any other party, and for investment, and that
the Holder will not offer, sell or otherwise dispose of this Warrant or any such
Warrant Shares except under circumstances that will not result in a violation of
the Securities Act or any applicable state securities laws. The Holder has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of its investment in this Warrant and any
Warrant Shares purchased on exercise or conversion hereof and has the ability to
bear the economic risks of such investment. The Holder certifies and represents
to the Company that it is an “accredited investor” as defined in Rule 501 of
Regulation D promulgated under the Securities Act and, if not an individual, was
not organized for the purpose of acquiring the Warrants.

(d)     Mechanics of Transfer.

          (i)     Subject to compliance with the other provisions of this
Section 7.1, any transfer of this Warrant, in whole or in part, shall occur upon
surrender of this Warrant at the principal executive offices of the Company,
together with a duly executed form of assignment, in the form attached hereto
and funds sufficient to pay any transfer taxes payable upon the making of such
transfer and, if required, an opinion of counsel reasonably acceptable to
counsel of the Company in its professional determination concerning the
compliance of such transfer with the Securities Act and applicable state
securities laws.

         ii)     In the event of any transfer of all or any portion of this
Warrant in accordance with Section 7.1, the Company shall issue (i) a new
warrant of like tenor to the transferee, representing the right to purchase the
number of Warrant Shares, and cash, securities or other property, if any, which
were purchasable by the Holder of the transferred portion of this Warrant at the
time of said transfer, and (ii) a new warrant of like tenor to the Holder,
representing the right to purchase the number of Warrant Shares, if any, and
cash, securities or other property, if any, purchasable by the Holder of the
un-transferred portion of this Warrant. Until this Warrant or any portion
thereof is transferred on the books of the Company, the Company may treat the
Holder as the absolute holder of this Warrant and all right, title and interest
therein for all purposes, notwithstanding any notice to the contrary.

(e)     No Restrictions on Transfer. Subject to compliance with applicable
federal and state securities laws and the foregoing provisions of this Section
7.1, this Warrant and any portion hereof, the Warrant Shares and the rights
hereunder may be transferred by the Holder in its sole discretion at any time
and to any Person or Persons, including without limitation Affiliates and
affiliated groups of such Holder, without the consent of the Company.

9

 

--------------------------------------------------------------------------------

                               

                              7.2     Warrant Register. The Company shall keep
at its principal office a register for the registration, and registration of
transfers, of the Warrants. The name and address of each Holder of one or more
of the Warrants, each transfer thereof and the name and address of each
transferee of one or more of the Warrants shall be registered in such register.
The Company shall give to any Holder of a Warrant promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered Holders of the Warrants.

8.            Lost, Stolen or Destroyed Warrant. Upon receipt by the Company of
evidence satisfactory to it of loss, theft, destruction or mutilation of this
Warrant and, in the case of loss, theft or destruction, on delivery of a
customary affidavit of the Holder and customary unsecured indemnity agreement,
or, in the case of mutilation, upon surrender of this Warrant, the Company at
its expense will execute and deliver, or will instruct its transfer agent to
execute and deliver, a new Warrant of like tenor and date and representing the
same rights represented by such lost, stolen, destroyed or mutilated warrant and
any such lost, stolen, mutilated or destroyed Warrant thereupon shall become
void.

 

9.

General.

9.1           Authorized Shares, Reservation of Warrant Shares for Issuance. At
all times while this Warrant is outstanding, the Company shall maintain its
corporate authority to issue, and shall have authorized and reserved for
issuance upon exercise of this Warrant, such number of shares of Common Stock,
and any other capital stock or other securities as shall be sufficient to
perform its obligations under this Warrant (after giving effect to any and all
adjustments to the number and kind of Warrant Shares purchasable upon exercise
of this Warrant).

9.2           No Impairment. The Company will not, by amendment of its
Certificate of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issuance or sale of securities, sale or
other transfer of any of its assets or properties, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, but will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder hereunder against
impairment. Without limiting the generality of the foregoing, the Company (a)
will not increase the par value of any shares of Common Stock receivable upon
the exercise of this Warrant above the amount payable therefor on such exercise,
and (b) will take all action that may be necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable shares of
Common Stock upon the exercise of this Warrant.

 

10

 

--------------------------------------------------------------------------------

9.3           No Rights as Stockholder. Except as provided herein (including
Sections 3 and 5), the Holder shall not be entitled to vote or to receive
dividends or to be deemed the holder of Common Stock that may at any time be
issuable upon exercise of this Warrant for any purpose whatsoever, nor shall
anything contained herein be construed to confer upon the Holder any of the
rights of a stockholder of the Company or any right to vote for the election of
directors or upon any matter submitted to stockholders at any meeting thereof,
or to give or withhold consent to any corporate action (whether upon any
recapitalization, issuance or reclassification of stock, change of par value or
change of stock to no par value, consolidation, merger or conveyance or
otherwise), or to receive notice of meetings (except to the extent otherwise
provided in this Warrant), or to receive dividends or subscription rights, until
the Holder shall have exercised this Warrant and been issued Warrant Shares in
accordance with the provisions hereof and continues to hold Warrant Shares.

9.4           Notices. Any notices, reports or other correspondence (hereinafter
collectively referred to as “correspondence”) required or permitted to be given
hereunder shall be sent by postage prepaid first class mail, overnight courier
or facsimile transmission, or delivered by hand to the party to whom such
correspondence is required or permitted to be given hereunder. The date of
giving any notice shall be the date of its actual receipt.

 

(a)

All correspondence to the Company shall be addressed as follows:

 

Wilson Holdings, Inc.

2700 Via Fortuna, Suite 400

Austin, Texas 78746

Attn: Chief Financial Officer

Facsimile: (512) 732-0959

 

with a copy to:

 

Andrews Kurth LLP

111 Congress Avenue, Suite 1700

Austin, Texas 78701

Attn: Carmelo Gordian

Facsimile: (512) 320-9292

(b)           All correspondence to the Holder shall be addressed to the Holder
at its address appearing in the books maintained by the Company.

10.           Amendment and Waiver. No failure or delay of the Holder in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Holder are cumulative and not
exclusive of any rights or remedies which it would otherwise have. Any term of
this Warrant may be amended or waived upon the written consent of the Company
and the Majority Holders, which amendment or waiver will be effective on all
holders of this Warrant or any warrant issued on transfer hereof.

11.          Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of New York, as such laws are applied to
contracts entered into and wholly to be performed within the State of New York
and without giving effect to any principles of conflicts or choice of law that
would result in the application of the laws of any other jurisdiction.

 

11

 

--------------------------------------------------------------------------------

12.          Covenants To Bind Successor and Assigns. All covenants,
stipulations, promises and agreements in this Warrant contained by or on behalf
of the Company shall bind its successors and assigns, whether so expressed or
not.

13.           Severability. In case any one or more of the provisions contained
in this Warrant shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

14.          Construction. The definitions of this Warrant shall apply equally
to both the singular and the plural forms of the terms defined. Wherever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The section and paragraph headings used herein are
for convenience of reference only, are not part of this Warrant and are not to
affect the construction of or be taken into consideration in interpreting this
Warrant.

15.          Remedies. The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive the defense in any action for specific performance that a remedy at law
would be adequate. In any action or proceeding brought to enforce any provision
of this Warrant or where any provision hereof is validly asserted as a defense,
the successful party to such action or proceeding shall be entitled to recover
reasonable attorneys’ fees in addition to any other available remedy.

[SIGNATURE PAGE TO FOLLOW]

 

12

 

--------------------------------------------------------------------------------

               IN WITNESS WHEREOF, the Company has executed this Common Stock
Purchase Warrant as of the date first written above.

COMPANY:

WILSON HOLDINGS, INC.

By: _______________________________

Name: _____________________________

Title: ______________________________



 

 

 

--------------------------------------------------------------------------------

Exhibit A

NOTICE AND
SUBSCRIPTION

To:

Wilson Holdings, Inc.
2700 Via Fortuna, Suite 400
Austin, Texas 78746

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the attached Warrant for, and to exercise thereunder, shares of
Common Stock, of WILSON HOLDINGS, INC., a Nevada corporation (the “Company”),
and tenders herewith payment of $______________, representing the aggregate
purchase price for such shares based on the price per share provided for in such
Warrant. Such payment is being made in accordance with Section 2.2(a) of the
attached Warrant.

The undersigned hereby represents and warrants as follows:

(a)           the undersigned is acquiring such shares of Common Stock for its
own account for investment and not for resale or with a view to distribution
thereof in violation of the Securities Act of 1933, as amended, and the
regulations promulgated thereunder (the “Securities Act”); and

(b)           the undersigned is an “accredited investor” as defined in Rule 501
of Regulation D promulgated under the Securities Act and was not organized for
the purpose of acquiring the Warrant or such shares of Common Stock. The
undersigned’s financial condition is such that it is able to bear the risk of
holding such securities for an indefinite period of time and the risk of loss of
its entire investment. The undersigned has sufficient knowledge and experience
in investing in companies similar to the Company so as to be able to evaluate
the risks and merits of its investment in the Company.

Please issue a certificate or certificates for such shares of Common Stock in
the following name or names and denominations and deliver such certificate or
certificates to the person or persons listed below at their respective address
set forth below:

 

 

If said number of shares of Common Stock shall not be all the shares of Common
Stock issuable upon exercise of the attached Warrant, a new Warrant is to be
issued in the name of the

undersigned for the remaining balance of such shares of Common Stock less any
fraction of a share of Common Stock paid in cash pursuant to Section 2.2(a) of
the attached warrant.

 

--------------------------------------------------------------------------------

 

Dated:

_____________, ______

  _____________________________

Signature

The undersigned Wilson Holdings, Inc. hereby acknowledges receipt of this Notice
and Subscription and authorizes issuance of the shares of Common Stock described
above.

Wilson Holdings, Inc.

By: ____________________________

Title:  __________________________

Date:  __________________________

 

 

--------------------------------------------------------------------------------

 

FORM OF ASSIGNMENT

(To be executed upon assignment of Warrant)

 

For value received,                                         hereby sells,
assigns and transfers unto                                the attached Warrant
[    % of the attached Warrant], together with all right, title and interest
therein, and does hereby irrevocably constitute and
appoint                                     attorney to transfer said Warrant
[said percentage of said Warrant] on the books of WILSON HOLDINGS, INC., a
Nevada corporation, with full power of substitution in the premises.

If not all of the attached Warrant is to be so transferred, a new Warrant is to
be issued in the name of the undersigned for the balance of said Warrant.

The undersigned hereby agrees that it will not sell, assign, or transfer the
right, title and interest in and to the Warrant unless applicable federal and
state securities laws have been complied with.

 

Dated:

_____________, ______

  _____________________________

Signature

 

 

--------------------------------------------------------------------------------

 

 

FORM OF CONVERSION NOTICE

To Wilson Holdings, Inc.:

 

The undersigned registered holder of the attached Warrant hereby irrevocably
converts such Warrants with respect to                          (1) Warrant
Shares which such holder would be entitled to receive upon the exercise hereof,
and requests that the certificates for such shares be issued in the name of, and
delivered to                                     , whose address is as follows:

 

 

Such conversion is being made in accordance with Section 2.2(b) of the attached
Warrant. The undersigned hereby represents and warrants as follows:

(a)       the undersigned is acquiring such shares of Common Stock for its own
account for investment and not for resale or with a view to distribution thereof
in violation of the Securities Act; and

(b)       the undersigned is an “accredited investor” as defined in Rule 501 of
Regulation D promulgated under the Securities Act and was not organized for the
purpose of acquiring the Warrant or such shares of Common Stock. The
undersigned’s financial condition is such that it is able to bear the risk of
holding such securities for an indefinite period of time and the risk of loss of
its entire investment. The undersigned has sufficient knowledge and experience
in investing in companies similar to the Company so as to be able to evaluate
the risks and merits of its investment in the Company.

 

Dated:

    __________________________________

 

 

 

(Signature must conform in all respects to  name of holder as specified on the
face of Warrant)

 

 

 

 

__________________________________

 

 

 

 (Street Address)

 

 

 

__________________________________

     

(City)        (State)         (Zip Code)

___________________

(1)       Insert here the number of Warrant Shares into which the Warrant is
convertible (or, in the case of a partial conversion, the number of Warrant
Shares as to which the Warrants evidenced by this Warrant Certificate are then
being converted). In the case of a partial conversion, a new Warrant Certificate
will be issued and delivered, representing the unconverted portion of the
Warrants, to the holder surrendering this Warrant Certificate.

               

 

 

--------------------------------------------------------------------------------

The undersigned Wilson Holdings, Inc. hereby acknowledges receipt of this
Conversion Notice and authorizes issuance of the shares of Common Stock
described above.

Wilson Holdings, Inc.

By: ____________________________

Title: ___________________________

Date: ___________________________

 